Honorable Ann Postman Musgrove County Attorney Childress County Childress, Texas 79201
Re: Salary increases under grievance procedure of article 3912k.
Dear Mrs. Musgrove:
You have asked if the grievance committee, established under article 3912k, section 2, V.T.C.S., may consider and recommend a salary increase for all of the county's officers, including those who made no request for a hearing on a salary increase. You also ask if the grievance committee may recommend a salary increase for the employees of county officials.
Section 2(d) of article 3912k sets out the procedure which an elected official must follow before the grievance committee may recommend an increase in salary. See Attorney General Opinion H-314 (1974) (grievance procedure raise may be effective immediately). The official must request a hearing before the grievance committee in writing stating the manner in which he feels aggrieved. A hearing is held within thirty days after receipt of the request. It is our opinion that an official subject to the provisions of section 2 of article 3912k who does not follow this procedure will not be entitled to consideration for a pay increase under the grievance procedure.
The grievance procedure established in section 2 of article 3912k applies only to elected officers and not employees. Pay increases for employees are governed by section 1 of article 3912k. See Attorney General Opinion H-11 (1973).
 SUMMARY
An elected county or precinct officer must make a written request for a salary increase before the article 3912k grievance committee may recommend a raise. County and precinct employees may not file a grievance with the grievance committee, but they may be given a salary increase by the commissioners court pursuant to section 1 of article 3912k, V.T.C.S.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee